                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SHAWN MICHAEL SIMMS,                         )
                                             )
                      Petitioner,            )       Civil Action No. 17-1063
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )
MARK GARMAN, and                             )       Magistrate Judge Lisa Pupo Lenihan
THE ATTORNEY GENERAL OF THE                  }
STATE OF PENNSYLVANIA,                       )
                                             )
                      Respondents.           )



                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On April 19, 2018, the Magistrate Judge issued a Report (Doc. 15) recommending that

Shawn Michael Simms’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 3) be

dismissed, and that a certificate of appealability be denied. Service of the Report and

Recommendation was made, and Petitioner filed Objections. See Doc. 16.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, it hereby is ORDERED that Shawn

Michael Simms’s habeas petition is DISMISSED; a certificate of appealability is DENIED; and

the Report and Recommendation is ADOPTED as the Opinion of the District Court.




                                                 1
       IT IS SO ORDERED.


October 18, 2018                      s\Cathy Bissoon
                                      Cathy Bissoon
                                      United States District Judge

cc (via First-Class U.S. Mail):

Shawn Michael Simms
JP4037
Box A
Bellefonte, PA 16823




                                  2
